Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

                                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice
  February 5, 2020
                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160535
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  In re INGRAM, Minors.                                             SC: 160535                         Elizabeth T. Clement
                                                                    COA: 347801                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    Wayne CC Family Div:
                                                                     17-001387-NA

  __________________________________________/

         On order of the Court, the application for leave to appeal the October 15, 2019
  judgment of the Court of Appeals is considered. Pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE the Court of Appeals judgment. We REMAND
  this case to that court which, while retaining jurisdiction, shall remand this case to the
  Wayne Circuit Court Family Division for that court to reconsider its December 3, 2018
  order terminating respondent’s parental rights to LJI and LMI. The circuit court shall be
  directed to specifically address: (1) whether there is a statutory basis to terminate
  respondent’s parental rights to LJI and LMI, see In re JK, 468 Mich 202, 210 (2003); and
  (2) whether termination is in LJI’s and LMI’s best interests, taking into consideration,
  among other evidence, respondent’s efforts towards sobriety, see In re Moss, 301 Mich
  App 76, 90 (2013). The circuit court may, in its discretion, receive proofs or hold an
  evidentiary hearing. The circuit court shall be directed to forward to the Court of Appeals
  a written opinion addressing the above issues within 42 days of the Court of Appeals
  remand order. The Court of Appeals shall its consideration of this case.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 5, 2020
           b0129
                                                                               Clerk